Citation Nr: 1735651	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In March 2016, the Board remanded this matter for further development, to include obtaining VA treatment records and to afford the Veteran a VA examination.  That development having been completed, this matter has returned to the Board for further appellate review.

The Board acknowledges that the issue of entitlement to service connection for obstructive sleep apnea has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The Veteran's hypertension had its clinical onset during active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338  (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

The Veteran contends that his hypertension is related to his active duty service and/or secondary to his service-connected disabilities.  For the following reasons and bases the Board finds that service connection is warranted on a direct basis.

Here, the evidence shows that the Veteran was diagnosed with hypertension in May 2003.  See  June 2016 VA Examination Report.

The Veteran's service treatment records (STRs) reflect elevated blood pressure readings of 126/86 on June 17, 1976; 120/80 on September 17, 1979; 126/84 on November 19, 1982; 136/98 on February 26, 1987; 124/88 on January 12, 1988; 138/90 on April 1, 1988; 130/72 on January 29, 1990; 132/82 on November 21, 1991; 134/90 on November 21, 1994; 132/90 on November 28, 1994; 140/86 in April 1995; 140/65 on October 07, 1996.  The Veteran's February 1997 separation examination reflects a blood pressure reading of 138/70, with a note indicating "HTN, no meds."  Finally, the February 1997 separation examination recommends a follow up for "? HTN," but does not provide a definitive diagnosis of hypertension.

In June 2016, the Veteran underwent a VA examination to address the etiology of his hypertension.  The VA examiner listed the Veteran's in-service blood pressure readings, noting only one instance of a blood pressure reading in the hypertensive range.  Based on the single in-service reading in the hypertensive range, the examiner concluded that the Veteran's hypertension was less likely than not related to his active duty service.  The examiner did not address the numerous in-service readings in the pre-hypertensive range.
	
In January 2017, a VA staff physician noted a review of the Veteran's STRs, stating that the Veteran had frequent in-service blood pressure readings in the pre-hypertension range.  See January 2017 Primary Care Note.  Based on the elevated in-service blood pressure readings, the physician opined that the Veteran's hypertension was more than likely related to his military service.  Also of record is a January 2017 letter from the Veteran's physician at the Naval Hospital at Camp Pendleton reaching a similar conclusion.

The January 2017 medical opinions are well-reasoned, and the reports are adequate for adjudication.  See Nieves-Rogers v. Peake, 22 Vet. App. 295, 304 (2008).  The probative value of the June 2016 VA examination report is diminished by the fact that is does not address the Veteran's in-service pre-hypertensive blood pressure readings.  As such, the Board finds that the evidence is at least in equipoise in showing the Veteran's hypertension is related to his active service.  Resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


